DISMISSED and Opinion Filed February 12, 2019




                                       S    In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-18-00746-CV

                               JEK LENDING, L.L.C., Appellant
                                           V.
                                ANTELOPE 2001, L.P., Appellee

                     On Appeal from the 193rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-18-03599

                               MEMORANDUM OPINION
                Before Chief Justice Burns, Justice Molberg, and Justice Nowell
                                Opinion by Chief Justice Burns
       Before the Court is appellant’s “Agreed Motion to Dismiss Appeal.” We grant the motion

and dismiss this proceeding.




                                                /Robert D. Burns, III/
                                                ROBERT D. BURNS, III
                                                CHIEF JUSTICE




180746F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 JEK LENDING, L.L.C., Appellant                    On Appeal from the 193rd Judicial District
                                                   Court, Dallas County, Texas
 No. 05-18-00746-CV        V.                      Trial Court Cause No. DC-18-03599.
                                                   Opinion delivered by Chief Justice Burns.
 ANTELOPE 2001, L.P., Appellee                     Justices Molberg and Nowell participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that each party bear its own costs of this appeal.


Judgment entered February 12, 2019.




                                             –2–